259 S.W.3d 628 (2008)
Dee Lee ASKEW, Sr., Appellant,
v.
DIRECTOR OF REVENUE, Respondent.
No. WD 68382.
Missouri Court of Appeals, Western District.
August 19, 2008.
*629 Dee Askew, Kansas City, MO, for appellant.
Nicole Lynn Loethen, Office of Attorney General, Jefferson City, MO, for respondent.
Before HAROLD L. LOWENSTEIN, Presiding Judge, PAUL M. SPINDEN, Judge, and VICTOR C. HOWARD, Judge.

ORDER
Dee Lee Askew, Sr., appeals the circuit court's judgment to uphold the decision of the director of the Department of Revenue to revoke his driving privileges pursuant to § 577.041, RSMo Supp.2005, for refusing to submit to an urine test. We affirm in this per curiam opinion issued pursuant to Rule 84.16(b).